Name: Commission Regulation (EC) No 2317/2001 of 29 November 2001 repealing Regulation (EC) No 743/2001 prohibiting fishing for whiting by vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: Europe;  maritime and inland waterway transport;  fisheries
 Date Published: nan

 Avis juridique important|32001R2317Commission Regulation (EC) No 2317/2001 of 29 November 2001 repealing Regulation (EC) No 743/2001 prohibiting fishing for whiting by vessels flying the flag of Sweden Official Journal L 313 , 30/11/2001 P. 0008 - 0008Commission Regulation (EC) No 2317/2001of 29 November 2001repealing Regulation (EC) No 743/2001 prohibiting fishing for whiting by vessels flying the flag of SwedenTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(1), as last amended by Regulation (EC) No 1965/2001(2), and in particular Article 21(3) thereof,Whereas:(1) Commission Regulation (EC) No 743/2001(3) lays down that fishing for whiting in the waters of Skagerrak and Kattegat by vessels flying the flag of Sweden or registered in Sweden is to be prohibited.(2) On 22 October 2001, Denmark transferred to Sweden 50 tonnes of whiting in the waters of Skagerrak and Kattegat. Fishing for whiting in the waters of Skagerrak and Kattegat by vessels flying the flag of Sweden or registered in Sweden should consequently be authorised. Regulation (EC) No 743/2001 should therefore be repealed,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 743/2001 is hereby repealed.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 261, 20.10.1993, p. 1.(2) OJ L 268, 9.10.2001, p. 23.(3) OJ L 107, 18.4.2001, p. 3.